DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 05/02/2022. The amendments made to the claims but have not placed the application in condition for allowance for the reasons set forth below. Claims 1 and 13 have been amended, and claims 1-3, 5-11 and 13-17 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
sealing member and occlusive member in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubock et al., US20150133989A1, herein “Lubock”.
Re. claim 1, Lubock discloses an occlusive implant 290 (Fig. 13A), comprising: 
an expandable framework 296 configured to shift between a collapsed configuration ([0128]-[0130]) and an expanded configuration ([0128]-[0130]); the expandable framework defining a proximal portion and a distal portion (see Capture 1 below);
an occlusive member 294 (The occlusive member is interpreted under 112(f) as a woven, braided and/or knitted material, a fiber, a sheet-like material, a fabric, a polymeric membrane, a metallic or polymeric mesh, a porous filter-like material (see [0064] of the instant specification) and equivalents thereof. Lubock discloses the occlusive member 294 made of a lattice braiding material [0162]-[0163]. Therefore, 294 is equivalent to the occlusive member of the instant application) disposed along at least the proximal portion of the expandable framework 296 (Fig. 13A),
 wherein when deployed in the expanded configuration within a left atrial appendage the occlusive member is configured and adapted to close off the left atrial appendage from a heart and/or a circulatory system ([0082] the occlusive member is configured to self-expand and control the occlusion of the vascular structure); and 
a sealing member 292 (The sealing member is interpreted under 112(f) as an extension of the material forming the occlusive member or a structure that formed from the same fabric as the occlusive member or a structure that formed separate from and later attached (e.g., joined, adhered, sewn, etc..) to the occlusive member (see [0075] of the instant specification) and equivalents thereof. Lubock discloses a sealing member 292 which is a material forming the occlusive member 294 (they both are made from a single lattice) [0162]. Therefore 292 is equivalent to the sealing member of the instant application) disposed along the occlusive member 294 (Fig. 13A), wherein the distal portion of the expandable framework is devoid of the sealing member (Fig. 13A).

    PNG
    media_image1.png
    608
    633
    media_image1.png
    Greyscale

Re. claim 2, Lubock further discloses wherein the sealing member 292 extends radially outward from the occlusive member 294 (Fig. 13A).  
Re. claim 3, Lubock further discloses wherein the occlusive member 294, the sealing member 292 or both the occlusive member 294 and the sealing member 292 are formed from a fabric ([0121], the occlusive member and the sealing member are the sub-layers that are formed from a porous fabric). 
Re. claim 5, Lubock further discloses wherein the sealing member 292 extends circumferentially around an outer surface of the occlusive member 294 (Fig. 13A, [0162]).  
Re. claim 6, Lubock further discloses wherein the sealing member 292 forms a folded portion along an outer surface of the occlusive member 294 (See Capture 2 below).  

    PNG
    media_image2.png
    676
    518
    media_image2.png
    Greyscale

Re. claim 7, Lubock further discloses wherein the occlusive member 294 includes a woven fiber and wherein the sealing member 292 is formed from the woven fiber of the occlusive member 294 ( The occlusive member 294 includes a woven fiber and the sealing member 292 is formed of the woven fiber ([0121], [0163]) where the lattice which includes both 294 and 292 can be made of woven fiber). 
Re. claim 8, Lubock further discloses wherein the sealing member 292 includes an expandable element disposed along a portion of the sealing member 292 (Fig. 13, the sealing member292 folded portion (each folded portion on each side) are expandable elements wherein these elements are disposed along the body of the sealing member 292). 
Re. claim 9, Lubock further discloses wherein the sealing member 292 includes one or more flaps extending radially away from the occlusive member 294 (See Capture 3 below).  

    PNG
    media_image3.png
    676
    518
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lubock.
Re. claim 10, Lubock first embodiment of Fig. 13A discloses every elements of claim 1 but Lubock is silent about wherein the expandable framework includes a plurality of anchor members extending radially outward from the expandable framework.  
However, Lubock’s discloses a second embodiment in Fig. 6a-b) which has a plurality of anchor members 14 disposed along the expandable framework (12, Fig. 6A-B) in order to secure the occlusion device to at least a portion of the tissue at or near the vascular structure such as the wall of the LAA, (see [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable framework of Lubock’s first embodiment of Fig. 13A to include the anchor members 14 in the device of Lubock’s second embodiment of Fig 6a-b in order to secure the device to at least a portion of the tissue or near the vascular structure such as the wall of the LAA.
Re. claim 13, Lubock first embodiment discloses a medical implant 290 (Fig. 13A) for occluding a left atrial appendage ([0082]), comprising: 
an expandable framework 296 configured to shift between a collapsed configuration ([0128]-[0130]) and an expanded configuration ([0128]-[0130]); the expandable framework defining a proximal portion and a distal portion (see Capture 1 above);
a covering 294 disposed along an outer surface of the expandable framework 292, wherein when deployed in the expanded configuration within a left atrial appendage the covering is configured and adapted to close off the left atrial appendage from a heart and/or a circulatory system ([0082], the covering is configured to self-expand and control the occlusion of the vascular structure); and 
a protrusion portion 292 (Fig. 16A) extending outward from the covering 294 ((Fig. 13A) the protrusion portion 292 extending outward from the covering 294), wherein the protrusion portion extends over only the proximal portion of the expandable framework (Fig. 13A; the protrusion portion 292 extends along only a portion of the expandable framework 296 and ends around the distal portion of the extendable framework).  
But Lubock’s first embodiment is silent about a plurality of anchor members disposed along the expandable framework; 
However, Lubock’s discloses a second embodiment in Fig. 6a-b) which has a plurality of anchor members 14 disposed along the expandable framework (12, Fig. 6A-B) in order to secure the occlusion device to at least a portion of the tissue at or near the vascular structure such as the wall of the LAA, (see [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable framework of Lubock’s first embodiment of Fig. 13A to include the anchor members 14 in the device of Lubock’s second embodiment of Fig 6a-b in order to further secure the device to at least a portion of the tissue or near the vascular structure such as the wall of the LAA.
Re. claim 14, Lubock further discloses wherein the covering is formed from a fabric ([0121], the covering 294 is formed from a porous fabric).  
Re. claim 15, Lubock further discloses wherein the covering 294 extends along only a portion of the expandable framework (Fig. 13A, the covering 294 extends along only a portion of the expandable framework 296 and ends around the distal portion of the extendable framework).
Re. claim 16, Lubock further discloses wherein the protrusion portion 292 extends circumferentially around an outer surface of the covering 294 (Fig. 13A). 
Re. claim 17, Lubock further discloses wherein the protrusion portion 292 forms a fold along an outer surface of the covering 294 (Fig. 13A, 292 forms plurality of folded (bent) portions along an outer surface of the covering 294).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lubock  in view of Bridgeman et al., US20110054515A1, herein “Bridgeman”.
Re. claim 11, Lubock teaches every element of claim 10, but Lubock is silent about wherein the expandable framework and the plurality of anchor members are formed from a unitary tubular member.
However, Bridgeman discloses a similar device, in the same field of endeavor, for occluding a cavity, wherein the device 1 (Fig. 1a- 9) having an expandable framework 10, Fig. 1a which includes a plurality of anchor members 47 ([0038], Fig. 1a) wherein the expandable framework 10 and the plurality of anchor members 47 are formed from a unitary construction that is created under laser-cutting from a tube ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known making procedure of the expandable framework and the plurality of anchor members by braiding and coupling them together in Lubock with another known making procedure of the expandable framework and the plurality of anchor members by laser-cutting them from a single tube as taught and suggested by Bridgeman. Therefore, the simple substitution of one known making procedure for another making procedure producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

U.N.V.
Examiner
Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771